Citation Nr: 0527179	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-30 869	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Entitlement to service connection for a cervical and lumbar 
spine disability.  




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to July 1975.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision by the Honolulu Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for diabetes associated with herbicide exposure 
and denied service connection for a spinal/back condition and 
posttraumatic stress disorder.  In his December 2002 notice 
of disagreement, the veteran appealed only the spine/back 
claim denial, and that is the only matter before the Board.  

In March and October 1999, the RO denied as not being well 
grounded the veteran's claims for service connection for a 
spinal/back condition and for a spine/back condition as 
secondary to the veteran's service-connected gout.  Notes 
following 38 U.S.C.A. § 5107 provide for re-adjudication of 
certain claims recently denied as not well grounded.  The RO 
re-adjudicated the above- mentioned claims in March 2002 on 
this basis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his cervical and lumbar spine 
disability resulted from trauma sustained in a fall in 
service.  In the alternative, he contends that his spine 
disability is secondary to his service-connected gout.  In 
June 2004, the veteran underwent a VA examination to 
determine the nature and etiology of his cervical and lumbar 
spine disability.  After reviewing the VA examination report, 
the Board found significant deficiencies that require further 
development.  In the VA examination report, the examiner 
noted that the claims file was unavailable for review.  While 
the examiner opined (and provided a supporting explanation) 
as to why the veteran's cervical and lumbar spine disability 
was unrelated to his service-connected gout, he also opined 
that the disability was related trauma from a fall in 
service.  (See June 2004 addendum).  In light of the fact 
that the VA opinion was not based on a review of the entire 
record (and that the basis for a finding that the veteran had 
a traumatic fall in service) is unclear, further development 
is necessary.  

Accordingly, the case is remanded for the following:  

1.  The RO should arrange for the 
veteran's claims file to be forwarded 
to the VA examiner who examined the 
veteran in June 2004 for review and a 
clarifying opinion.  The examiner 
should express an opinion as to the 
likely etiology of the veteran's 
current cervical and lumbar spine 
disability.  If the examiner determines 
that the disability at least as likely 
as not resulted from trauma sustained 
in a fall in service, the examiner must 
indicate the basis for concluding that 
such trauma occurred (i.e., specify 
whether there is any objective evidence 
of a fall in service, or whether the 
basis for finding that such trauma 
occurred was merely history provided by 
the veteran).   If the June 2004 
examiner is unavailable to provide the 
opinion sought, the file should be 
forwarded to another physician for 
review of the file and a clarifying 
opinion.  In such case, if the opinion 
cannot be given without the veteran 
being examined, arrangements should be 
made for the veteran to be reexamined.  
In either event, the reviewing 
physician/examiner should explain the 
rationale for the opinion given.  

2.  The RO should then re-adjudicate 
the claim.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


